This is an appeal by a self-insured employer from an award in claimant’s favor. The board found that on July 2, 1940, claimant sustained accidental injuries while engaged in his regular employment and while working for his employer. The board also found that while claimant was bending a rod for a core, it snapped and struck his right wrist as a result of which he sustained accidental injuries and which resulted in 75% permanent loss of use of the right hand. The board also found that the injuries sustained by claimant arose out of and in the course of his employment. The evidence sustains the findings. Award affirmed, with costs to the Workmen’s Compensation Board. Hill, P. J., Heffernan, Foster and Russell, JJ., concur; Brewster, J., taking no part. [See 273 App. Div. 829.]